
	
		I
		112th CONGRESS
		1st Session
		H. R. 1239
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Ms. Kaptur (for
			 herself, Mr. Manzullo, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To clarify the applicability of the Buy American Act to
		  products purchased for the use of the legislative branch, to prohibit the
		  application of any of the exceptions to the requirements of such Act to
		  products bearing an official Congressional insignia, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Congressional Made in America Promise Act of
			 2011.
		2.Applicability of
			 Buy American Act to Legislative Branch; No Exceptions for Products Bearing
			 Official Congressional Insignia
			(a)In
			 generalSection 8302 of title 41, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Clarification of
				Applicability to Articles, Materials, and Supplies for Use of Legislative
				Branch
							(1)Applicability to
				legislative branchExcept as provided in paragraph (2),
				subsection (a) applies with respect to articles, materials, and supplies
				acquired for the use of any office in the legislative branch, including the
				House of Representatives and the Senate, in the same manner as such subsection
				applies with respect to articles, materials, and supplies acquired for the use
				of a department or independent establishment.
							(2)Special rule for
				products official Congressional insigniaIn the case of any
				product which bears an official insignia (including a mark resembling an
				official seal) of the United States House of Representatives, the United States
				Senate, or the United States Congress and which is acquired for the use of an
				office of the legislative branch, the following shall apply:
								(A)The head of the
				office may not make a determination under subsection (a)(1) that it is
				inconsistent with the public interest to enter into a contract in accordance
				with this Act.
								(B)The exception
				under subparagraph (B) of subsection (a)(2) shall not apply.
								(C)The exception
				under subparagraph (C) of subsection (a)(2) shall not
				apply.
								.
				(b)Conforming
			 AmendmentSection 69 of the Revised Statutes of the United States
			 (2 U.S.C. 109) is repealed.
			3.Effective
			 DateThe amendments made by
			 this Act shall take effect upon the expiration of the 180-day period which
			 begins on the date of the enactment of this Act.
		
